COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-18-00008-CV


DAVID WAYNE SMITH                                               APPELLANT

                                     V.

STATE OF TEXAS, THOMAS A.                                       APPELLEES
WILDER, SHAREN WILSON, CARL
J. LAZARUS, ROBB CATALANO,
SHAWN W. PASCHALL, AND MATT
KING

                                  ----------

         FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 067-289396-16



                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant David Wayne Smith attempts to appeal from the trial court’s

order granting the motions to dismiss filed by appellees Thomas A. Wilder and


     1
      See Tex. R. App. P. 47.4.
Sharen Wilson. Because the order was not a final or otherwise appealable order,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

      In late 2016, Smith filed a petition alleging that the appellees engaged in a

conspiracy and identity theft, resulting in his current imprisonment.2 Wilder and

Wilson each filed a motion to dismiss Smith’s claims against them. See Tex. Civ.

Prac. & Rem. Code Ann. § 14.003 (West 2017). The trial court granted their

motions on November 30, 2017. See id. § 14.010(a) (West 2017). Although the

order stated that the “case” was dismissed, Wilder’s and Wilson’s motions only

addressed Smith’s claims brought against them. As such, the claims against the

other five appellees remain pending in the trial court. Smith is not entitled to an

interlocutory appeal of a dismissal order under section 14.010.           See id.

§ 14.010(c).   Because the order does not dispose of all parties, it is an

interlocutory order not subject to immediate appeal, which we do not have

jurisdiction to address. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); Hickman v. TDCJ, No. 13-11-00729-CV, 2012 WL 601159, at *1

(Tex. App.—Corpus Christi Feb. 23, 2012, no pet.) (mem. op.).

      We notified Smith of our jurisdictional concerns, but he did not respond.

See Tex. R. App. P. 44.3.      Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3.



      2
      On February 2, 2015, Smith pleaded guilty to possession of heroin and
was sentenced to seven years’ confinement.

                                          2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: February 15, 2018




                                3